                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


KENYA IVORY,

      Plaintiff,

     v.                                                    Case No. 19-CV-635

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.


                                 DECISION AND ORDER


       Kenya Ivory seeks judicial review of the final decision of the Commissioner of the

Social Security Administration (“SSA”) denying her claim for a period of disability and

disability insurance benefits under the Social Security Act, 42 U.S.C. § 405(g). For the reasons

below, the Commissioner’s decision will be reversed and the case remanded for further

proceedings consistent with this decision pursuant to 42 U.S.C. § 405(g), sentence four.

                            PROCEDURAL BACKGROUND

       On December 2, 2010, Ivory filed an application for a period of disability and disability

insurance benefits, alleging disability beginning June 10, 2010 (Tr. 144) due to degenerative

arthritis in the back and hip, degenerative disk disease, and a protruding disc at L4-L5 (Tr.

302). After receiving an unfavorable decision from an Administrative Law Judge (“ALJ”) on

January 4, 2013 (Tr. 144–54), the agency’s Appeals Council vacated the decision and

remanded the case to an ALJ (Tr. 161–63). Upon remand, a second hearing was held before

a different ALJ, and Ivory amended her alleged onset date to June 1, 2012. (Tr. 11–22.) The

ALJ found Ivory was not disabled and the Appeals Council denied review. (Tr. 850–52.) On



          Case 2:19-cv-00635-NJ Filed 09/30/20 Page 1 of 12 Document 35
June 16, 2016, Ivory filed a complaint in the Eastern District of Wisconsin, Case No. 16-CV-

739, challenging the agency’s decision. (Tr. 856–60.) Upon joint stipulation of the parties, the

court remanded the case for further processing on October 25, 2016. (Tr. 865–68.) On remand,

a third hearing was held (Tr. 729–96) and Ivory received another unfavorable decision on

January 31, 2018 (Tr. 683). The Appeals Council denied review (Tr. 664–69) and the present

appeal to the district court followed.

       Ivory seeks remand based on two categorically different arguments. First, she argues

the ALJ erred in evaluating the evidence in her case; specifically, by relying on outdated state

agency physician opinions; by improperly assessing her need for a cane; and by improperly

weighing the opinion of her treating pain management doctor. Second, Ivory argues the ALJ

applied an incorrect legal standard in addressing her claims of disabling symptoms and that

the ALJ was unconstitutionally appointed and thus had no authority to render any decision.

Because Ivory’s constitutional issue is dispositive and requires remand, I will only address

this issue and will not address the remaining issues raised.

                                            DISCUSSION

       Ivory seeks remand based on the argument that the ALJ was not properly appointed

under the Appointments Clause. See U.S. Const. art. II, § 2, cl. 2. The Commissioner counters

that Ivory forfeited this argument by failing to raise it before the ALJ.

       1.      History of Administrative Exhaustion in Social Security Cases

       As a general proposition, “a litigant must raise all issues and objections at trial,”

including at the hearing level in administrative proceedings. Freytag v. Comm’r, 501 U.S. 868,

879 (1991). However, this exhaustion bar is not jurisdictional but prudential; in certain “rare

cases,” courts may adjudicate issues not raised below. Id. at 878–79 (holding that an

                                                 2


            Case 2:19-cv-00635-NJ Filed 09/30/20 Page 2 of 12 Document 35
Appointments Clause challenge to the authority of the Special Trial Judge in Tax Court was

“in the category of nonjurisdictional structural constitutional objections that could be

considered on appeal whether or not they were ruled upon below”).

        In 2000, the Supreme Court held that at least one such “rare case” exists in the Social

Security context: Claimants need not exhaust issues before the Appeals Council to enable

judicial review. Sims v. Apfel, 530 U.S. 103, 107–12 (2000).1 The Supreme Court reasoned that

no statute or SSA regulation requires issue exhaustion in Social Security administrative

proceedings. Id. at 107–08. The Court then explained that even in the absence of a statute or

regulation requiring exhaustion, courts sometimes impose issue exhaustion requirements as

an analogy to the rule that “appellate courts will not consider arguments not raised before

trial courts.” Id. at 108–09. However, the Court explained that there is no parallel rationale

for judicially-created issue exhaustion in the Social Security context, because Social Security

proceedings are not adversarial but inquisitorial. Id. (“Although many agency systems of

adjudication are based to a significant extent on the judicial model of decisionmaking, the

SSA is perhaps the best example of an agency that is not.”) The Court pointed out the ALJ’s

duty to investigate facts and develop arguments both for and against granting benefits, the

Appeals Council’s similarly broad review, and the fact the Commissioner does not oppose

claims before the ALJ or the Appeals Council. Thus, “‘the general rule [of issue exhaustion]

makes little sense in this particular context.’” Id. at 112 (citing Harwood v. Apfel, 186 F.3d 1039,



                                
1
 Prior to Sims, the Seventh Circuit had been in general agreement with the Commissioner that a Social
Security claimant waived an issue by failing to exhaust it at the administrative level. See Griffith v.
Callahan, 138 F.3d 1150, 1154 (7th Cir. 1998) (“[P]laintiff . . . has failed to exhaust [the] issue at the
administrative level and has therefore waived her right to raise it on appeal.”); Schmidt v. Shalala, No.
93-1037, 1993 WL 495045, at *4 (7th Cir. Nov. 30, 1993); Pope v. Shalala, 998 F.2d 473, 480 n.6 (7th
Cir. 1993).
                                                    3


          Case 2:19-cv-00635-NJ Filed 09/30/20 Page 3 of 12 Document 35
1042–43 (8th Cir. 1999)). See also Jon C. Dubin, Torquemada Meets Kafka: The Misapplication of

the Issue Exhaustion Doctrine to Inquisitorial Administrative Proceedings, 97 Colum. L. Rev. 1289

(1997). “Accordingly, we hold that a judicially created issue-exhaustion requirement is

inappropriate. Claimants who exhaust administrative remedies need not also exhaust issues

in a request for review by the Appeals Council in order to preserve judicial review of those

issues.” Sims, 530 U.S. at 112.

       Under Sims, therefore, a Social Security claimant does not forfeit an issue by failing to

raise it before the Appeals Council. The narrow question that remained after Sims (and is

presented here) is whether such a claimant must have raised the issue before the ALJ. The

Supreme Court has been silent on that specific question. See id. at 107 (“Whether a claimant

must exhaust issues before the ALJ is not before us.”) The Seventh Circuit has not opined

one way or another since Sims, only confirming that “the Court specifically left open the

question of whether an issue is waived if it is not raised in the administrative hearing.” Kepple

v. Massanari, 268 F.3d 513, 516–17 (7th Cir. 2001). See also Logan v. Barnhart, 72 Fed. Appx.

488, 491 (7th Cir. 2003) (reiterating Kepple that it was an open question whether an issue must

be raised before an ALJ to preserve it for judicial appeal, stating that the claimant had

“probably” forfeited the issue, but resolving the case without deciding).

       On June 21, 2018, the Supreme Court decided Lucia v. S.E.C., 138 S. Ct. 2044 (2018).

In Lucia, the Supreme Court held that Securities and Exchange Commission (“SEC”) ALJs

were “officers,” as opposed to mere employees, because they exercised significant discretion,

and thus may only be appointed by “the President, a court of law, or a head of department.”

Id. at 2051. It was undisputed in Lucia that all the ALJs did not meet this standard because

they had been appointed by SEC staff members. In the final paragraph of its opinion, the

                                               4


         Case 2:19-cv-00635-NJ Filed 09/30/20 Page 4 of 12 Document 35
Court briefly discussed remedies. The Court noted that a party must make a “timely

challenge” to the ALJ’s allegedly defective appointment, but the Court did not define

precisely what this phrase meant. Id. at 2055. The Court did note that the claimant in Lucia

had timely raised the Appointments Clause argument by asserting it before the SEC (i.e., at

the administrative appeal level). Id. The Court also held that any new hearing ordered as a

result of a successful Appointments Clause challenge cannot take place before the ALJ who

heard the case previously, even if that ALJ was properly appointed in the interim. Id.

       The next month, the Acting Social Security Commissioner responded to Lucia by

issuing an emergency message stating that the appointments of all Social Security

Administration ALJs across the country were approved by her. Etta Marie M. v. Saul, No. 18

CV 50419, 2020 WL 3448042, at *1 (N.D. Ill. June 24, 2020). As one district court in this

circuit noted, “[t]his ostensibly addressed the issue for future cases. But there were many cases

already in the pipeline, and claimants began adding Appointments Clause arguments to their

other arguments for remand. In these cases, the Commissioner has argued that claimants

forfeited the Appointments Clause argument by not raising it at the administrative level.” Id.

The court continued: “Plaintiffs meanwhile have relied heavily on Sims v. Apfel, 530 U.S. 103

(2000), a plurality decision holding that Social Security disability claimants are not required

to exhaust all issues at the Appeals Council level.” Id.

       2.      Application to this Case

       Ivory’s case, decided on January 31, 2018, is one such case in the “pipeline” prior to

the Commissioner’s reappointment of the ALJs in July 2018. And Ivory and the

Commissioner each raise the typical arguments for and against exhaustion that the Etta Marie

M. court articulated. Since Lucia was decided, district courts across the country have been

                                               5


            Case 2:19-cv-00635-NJ Filed 09/30/20 Page 5 of 12 Document 35
tasked with determining whether Social Security disability claimants are required to exhaust

the Appointments Clause issue at the administrative level. As the Commissioner points out,

of the fifty-one district courts that have decided Appointments Clause challenges in the wake

of Lucia, forty-seven of them have uniformly rejected the plaintiff’s non-exhaustion argument.

(Commissioner’s Br. at 22–23 and n.5–6, Docket # 28.) The Seventh Circuit, however, has

yet to weigh in on the issue.

        In fact, the only circuit to address this issue thus far is the Third Circuit in Cirko v.

Commissioner of Social Security, 948 F.3d 148 (3rd Cir. 2020). In Cirko, the Third Circuit

summarized the competing arguments, policy rationales, history, and case law. The court

discussed the Supreme Court’s rulings in Lucia, Freytag, and Sims, acknowledging that none

of them provided an easy answer. See id. at 154 (“neither Lucia nor Freytag map perfectly onto

our case”). To determine whether to impose a judicially-created exhaustion requirement, the

Third Circuit analyzed the three considerations set forth in McCarthy v. Madigan, 503 U.S.

140, 146 (1992)—the nature of the claim presented, the characteristics of the particular

administrative procedure provided, and the balancing of the interest of the individual in

retaining prompt access to a federal judicial forum against countervailing institutional

interests favoring exhaustion. Id. at 153–160.

       First, considering the “nature of the claim presented,” the Cirko court found that it did

not favor an exhaustion requirement. The court observed that an exhaustion requirement was

generally more appropriate when an agency was exercising its discretion or applying its

“special expertise” but was “generally inappropriate where a claim serves to vindicate

structural constitutional claims like Appointments Clause challenges, which implicate both

individual constitutional rights and the structural imperative of separation of powers.” Id. at

                                                 6


         Case 2:19-cv-00635-NJ Filed 09/30/20 Page 6 of 12 Document 35
153 (discussing the important historical purposes behind the Appointments Clause, including

political accountability and protecting individual liberty). The Third Circuit also noted that

“[a]n individual litigant need not show direct harm or prejudice caused by an Appointments

Clause violation.” Id. at 154. The Third Circuit relied on Freytag, where the Supreme Court

“had declined to enforce exhaustion in the Appointments Clause context,” although the

Supreme Court had done so by finding that the case warranted an exception from the more

general principle that litigants should raise objections at the trial level. Id.

       As to the second consideration— the characteristics of the particular administrative

procedure provided—the Third Circuit also found that it counseled against exhaustion. The

court relied heavily on Sims, stating that while it did not dictate the answer to the question

before it, “its lessons loom[ed] large.” Id. at 155. The Sims Court had considered “two unusual

features of the SSA review process” in declining to require claimants to exhaust claims before

the Appeals Council. Id. “[F]irst, the Court emphasized that because no SSA regulations

required exhaustion to the Appeals Council, imposing an ‘additional requirement[ ]’ of

exhaustion would penalize claimants who did ‘everything that the agency asked.’” Id.

(quoting Sims, 530 U.S. at 114). “[S]econd, the Court explained that the inquisitorial nature

of Appeals Council hearings rendered the case for exhaustion ‘much weaker’ because the

[Administrative Appeal Judges (“AAJ”)] did not rely upon the parties ‘to develop the issues

in an adversarial administrative proceeding’ anyway.” Id. (quoting Sims, 530 U.S. at 109–

110). The Third Circuit found that the Sims rationale generally applies to ALJs no less than

to AAJs. Thus, the same no-exhaustion rule for Appeals Council hearings should also apply

to ALJ hearings. Id. at 155–56.



                                                 7


          Case 2:19-cv-00635-NJ Filed 09/30/20 Page 7 of 12 Document 35
       Finally, as to the third consideration (balancing the individual and governmental

interests), the Third Circuit again found it weighed against exhaustion. The court found that

the individual interest was high because, under the SSA’s inquisitorial system, the ALJ “plays

a starring role” and the claimant “may choose to play a bit part” and is “not required to

develop facts, let alone make legal arguments.” Id. at 156–57. Requiring exhaustion “would

upend this arrangement by forcing claimants—despite the informal, non-adversarial nature of

the review process—to root out a constitutional claim even beyond the power of the agency

to remedy, or alternatively risk forfeiture.” Id. Another reason cited by the Third Circuit was

that pro se claimants would likely not be able to raise the exhaustion argument. Id. Whereas,

the court found that the governmental interest was “negligible at best.” Id. at 157. The court

found that “[t]raditionally, two governmental interests favor exhaustion: deference to agency

expertise and opportunity for agency error correction. Neither is implicated here.” Id. As to

deference to the agency expertise, the agency has no such expertise. ALJs decide claims for

benefits; they do not adjudicate constitutional matters. Id. at 158; see also Fortin v. Comm’r of

Soc. Sec., No. 18-10187, 2019 WL 421071 (E.D. Mich. Feb. 1, 2019) (“[T]he Commissioner

does not show that the ALJ had any authority to address Fortin’s constitutional challenge.”).

C.f. Jones Brothers, Inc. v. Sec’y of Labor, 898 F.3d 669, 674 (6th Cir. 2018) (“We thus could not

fault a petitioner for failing to a raise a facial constitutional challenge in front of an

administrative body that could not entertain it. To hold otherwise would be to stretch

forfeiture beyond its breaking point.”) (citing McCarthy, 503 U.S. at 147–48). The court further

found that the opportunity for agency correction was inapplicable because SSA judges could

not “cure the constitutionality of their own appointments, whether by reappointing



                                                8


          Case 2:19-cv-00635-NJ Filed 09/30/20 Page 8 of 12 Document 35
themselves or by transferring the case to a constitutionally appointed ALJ.” Cirko, 948 F.3d

at 158.

          The Cirko court also addressed the Commissioner’s argument that not requiring

exhaustion would “open the floodgates to the ‘many hundreds of cases in federal district

courts in which disappointed claimants have sought to raise unpreserved Appointments

Clause challenges for the first time.’” Id. at 159 (quoting Appellant’s Br. at 27). The Third

Circuit found that it “deal[s] in facts, not hyperbole, and on inspection, the purported flood is

actually a trickle,” noting that given Lucia was decided more than a year ago (at the time of

the Cirko decision), every claimant whose benefits were denied prior to Lucia have long since

either filed an appeal in district court or become time-barred from doing so. Id.

          Here, the Commissioner argues that because a constitutional challenge under the

Appointments Clause is non-jurisdictional, a party forfeits the right to advance it on appeal

by failing to raise the issue at the administrative level. (Commissioner’s Br. at 20.) The

Commissioner points to the weight of the post-Sims and Lucia authority finding that failure to

raise an Appointments Clause issue before the ALJ forfeits the claim. (Id. at 22–23.) The

Commissioner further argues that requiring a claimant to present an Appointments Clause

challenge to the agency conforms with Lucia’s instruction to “timely challenge” the issue and

the SSA regulations requiring claimants to raise all issues (constitutional or not) to the agency

at the earliest possible juncture. (Id. at 24.) Finally, the Commissioner argues that forfeiture

and waiver serve important efficiency interests, citing the possibility of thousands of

previously decided claims clogging an already-stressed system. (Id. at 25.)

          I do not agree that a claimant must administratively exhaust her Appointments Clause

claim prior to raising it in the district court. In so finding, I am persuaded by the Cirko court’s

                                                9


            Case 2:19-cv-00635-NJ Filed 09/30/20 Page 9 of 12 Document 35
reasoning. Although I appreciate, as the Commissioner points out, that the majority of the

district courts have found in favor of requiring exhaustion, I disagree with their rationale.

There is no basis in law, regulation, or judicial precedent for requiring a Social Security

claimant to exhaust a constitutional challenge of the nature presented here at the

administrative level and in fact, such a requirement seems irreconcilable with Sims. Sims based

its reasoning on the non-adversarial nature of SSA proceedings and specifically noted the non-

adversarial role of ALJs. 530 U.S. at 110–11 (“It is the ALJ’s duty to investigate the facts and

develop the arguments both for and against granting benefits . . . . The Commissioner has no

representative before the ALJ to oppose the claim for benefits.”). The Seventh Circuit

followed this reasoning in Formella v. U.S. Dept. of Labor, 628 F.3d 381, 389–90 (7th Cir. 2010),

requiring issue exhaustion at the administrative level because “[t]he proceedings in the

Department of Labor were adversarial, and in an adversarial setting it is reasonable to expect

the parties to raise and develop any issues that they want the ALJ and the ARB to address,

on pain of forfeiting any issues that they do not mention.” Both the Supreme Court and the

Seventh Circuit appear to treat the adversarial or non-adversarial nature of proceedings as

dispositive of whether issue exhaustion ought to be required, and the Supreme Court has

clearly defined the role of Social Security Administration ALJs as non-adversarial. Thus, it

appears inconsistent to impose administrative issue exhaustion before a Social Security

Administration ALJ.

       Finally, I find the Third Circuit’s rationale persuasive regarding the Commissioner’s

“floodgate of litigation” argument. Claimants must appeal the Appeals Council’s decision to

the district court within sixty days and Lucia was decided, at this point, over two years ago.

The Commissioner reappointed all ALJs on July 16, 2018. Thus, the number of cases fitting

                                               10


         Case 2:19-cv-00635-NJ Filed 09/30/20 Page 10 of 12 Document 35
within the applicable time parameters in which an Appointments Clause argument could be

raised is “actually a trickle” rather than a flood. See Cirko, 948 F.3d at 159.

       For these reasons, I find that the ALJ was not constitutionally appointed at the time

he rendered his decision denying Ivory disability benefits. As such, the decision of the

Commissioner is reversed and remanded for further proceedings. On remand, a new ALJ

should be appointed and that ALJ should review Ivory’s case with a fresh eye without giving

any weight or deference to the prior ALJ’s ruling.

                                        CONCLUSION

       I find that the Commissioner who decided Ivory’s case was not constitutionally

appointed and Ivory was not required to administratively exhaust this issue before raising it

in the district court. Thus, the Commissioner’s decision will be reversed and remanded

pursuant to 42 U.S.C. § 405(g), sentence four.

                                             ORDER

          NOW, THEREFORE, IT IS ORDERED that the Commissioner’s decision is

REVERSED, and the case is REMANDED for further proceedings consistent with this

decision pursuant to 42 U.S.C. § 405(g), sentence four.

          IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of Court

is directed to enter judgment accordingly.




                                               11


         Case 2:19-cv-00635-NJ Filed 09/30/20 Page 11 of 12 Document 35
Dated at Milwaukee, Wisconsin this 30th day of September, 2020.


                                         BY THE COURT




                                         NANCY JOSEPH    H
                                         United States Magistrate Judge




                                    12


 Case 2:19-cv-00635-NJ Filed 09/30/20 Page 12 of 12 Document 35
